Upon considerering all the relevant factors, we deem that the order appealed from should be modified by amending the assessed valuations in the following respects:
Premises —1841 Broadway Land 1941- 42 . $200,000 1942- 43 190,000 Premises —1824-50 Broadway Land 1941- 42 $1,250,000 1942- 43 1,150,000 Premises —1980 Bros dway Land 1941- 42 $1,050,000 1942- 43 950,000 (Block 1113, Lot 18) Building Total $200,000 $400,000 190,000 380,000 (Block 1113, Lot 29) Building Total $60,000 $1,310,000 60,000 1,210,000 (Block 1139, Lot 24) Building Total $1,000' $1,051,000 1,000 951,000
*808Order unanimously modified accordingly and, as so modified, affirmed, with $20 costs and disbursements to the relator. Settle order on notice. Present — Martin, P. J., Dore, Cohn, Callahan and Peck, JJ.